DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Osada et al (JP2014101197A).
Regarding Claim 1, Osada discloses a rope maintenance method for an elevator comprising a plurality of wire ropes looped around a drive sheave; characterized in that:
a non-contact rope diameter measuring device 1 (16,17,19) is provided at a predetermined position in an elevator shaft along a path of the wire ropes 20;
at a first inspection time 22, each rope diameter is measured at multiple measuring points set along each wire rope as a car is raised and lowered;
a diameter reduction for rope diameter against a reference diameter constituted by the diameter of the wire rope at a location that does not contact the drive sheave or by the nominal diameter of the wire rope at each measuring point is stored as a first diameter reduction (4% reduction in diameter threshold);

a diameter reduction for rope diameter against a reference diameter constituted by the diameter of the wire rope at a location that does not contact the drive sheave or by the nominal diameter of the wire rope at each measuring point is stored as a second diameter reduction (6% reduction in diameter threshold);
the time at which the diameter reduction at each of the measuring points of each of the wire ropes will reach a predetermined threshold value is determined on the basis of the first diameter reduction, the second diameter reduction, and the period
	(“Estimated period from replacement standard condition to strand break = (In a specific property, the period from 4% to 6% decrease in rope outer diameter) x (10-6) / (6-4)”); and
the earliest time out of the times for each of the measuring points of each of the wire ropes is displayed as rope replacement time (“life estimation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada.
Regarding Claim 2, Osada (applied here in a manner similar to claim 1 above) discloses all features claimed, but does not explicitly teach that the non-contact rope diameter measuring device is 
It would have been obvious to one of ordinary skill in the art to adapt the Osada teachings to make them portable and temporarily mounted, as it has been held that making teachings portable does not constitute nonobviousness. 
Regarding Claim 3, Osada discloses all features claimed, but does not explicitly teach using output from a rotary encoder provided on the drive machine to obtain the rope distance. Official Notice is taken that to do so would have been notoriously old and well-known in the art. It would have been obvious to one of ordinary skill in the art to adapt the teachings of Osada with such rotary encoder teachings, as a rotary encoder provides a functionally equivalent manner of obtaining the desired data. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837